Citation Nr: 0005928	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  94-22 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent from 
February 29, 1992, to December 16, 1998, for status post 
anterior cruciate ligament reconstruction of the left knee.

2.  Entitlement to an evaluation in excess of 30 percent, 
from December 17, 1998, for status post anterior cruciate 
ligament reconstruction of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1982 to 
September 1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision of the St. 
Louis, Missouri, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for status post 
anterior cruciate ligament reconstruction of the left knee 
and assigned a 20 percent disability rating under Diagnostic 
Code 5257, effective October 29, 1992, the date of claim.  In 
August 1994, the veteran's claims file was transferred to the 
Albuquerque, New Mexico, VA RO.  In February 1998, the 
veteran's claim file was again transferred, this time to the 
Phoenix, Arizona, VA RO.  In a May 1999 rating decision, a 30 
percent disability rating for the left knee disorder was 
granted effective December 17, 1998, the date of the latest 
VA examination.  Therefore, the issues are as stated on the 
title page.

In a July 1999 statement, the veteran raised the issue of 
entitlement to service connection for a stress-related 
disorder manifested by depression, insomnia and an inability 
to focus, as secondary to the service-connected left knee 
disorder.  This issue is not ripe for appellate review.  It 
is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  With consideration of any additional functional 
impairment due to left knee pain, weakness fatigability 
and/or incoordination, prior to December 17, 1998, the 
veteran's left knee impairment was no more than moderate and 
the knee could be flexed to at least 120 degrees and for most 
of that period extended to at least 10 degrees, except on one 
occasion when it could be extended to about 10 to 15 degrees.  

3.  With consideration of any additional functional 
impairment due to left knee pain, weakness fatigability 
and/or incoordination, since December 17, 1998, the left knee 
disability has been no more than severe, with flexion to 90 
degrees and extension to 15 degrees.  

4.  The evidence in this case does not show marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's left knee disability, so 
as to render impractical the application of the regular 
schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
from October 29, 1992, to December 16, 1998, for status post 
anterior cruciate ligament reconstruction of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 4.3, 4.7 (1999); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5257 (1999).

2.  The criteria for an evaluation in excess of 30 percent, 
from December 17, 1998, for status post anterior cruciate 
ligament reconstruction of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.71a, Diagnostic Code 5257 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the claims are plausible and 
thus well grounded within the meaning of 38 U.S.C.A. § 5107 
(West 1991).  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board also finds that all relevant evidence has been 
obtained and that the duty to assist the claimant is 
satisfied.

Factual Background

On a February 1993 VA examination, the veteran reported that 
her left knee had bothered her for the past three years.  In 
particular, she had a throbbing pain when going up stairs.  
The veteran indicated that she had missed three days of work 
for the past year because of her knees.  Physical examination 
revealed that her gait was normal and that she could tiptoe.  
She could also heel walk, but walking on her right foot was 
better.  Specifically, she complained of some pain in the 
left knee when she was doing heel walking.  There was no 
swelling or crepitus on passive flexion and extension of the 
left knee.  The McMurray test was negative.  However, in 
comparison to the right knee, there was a mild anterior 
laxity of the left knee.  There was some muscle atrophy in 
the left knee that included the vastus lateralis and medialis 
and some of the rectus femoris.  X-rays did not reveal any 
abnormalities in the left knee.  The diagnosis was residual 
status post surgery on the left knee with muscle atrophy and 
anterior laxity along with discomfort being worse going up 
stairs.  

In a June 1993 rating decision, service connection was 
granted for residuals of a left anterior cruciate 
reconstruction.  A 20 percent disability rating was assigned 
under Diagnostic Code 5257 (other impairment of the knee), 
effective October 29, 1992, the date of the claim.

The veteran received VA outpatient treatment from February 
1994 to June 1994.  X-rays of the left knee taken in February 
1994 revealed that there was a screw in the proximal tibia, 
but that the left knee joint was otherwise normal.  In March 
1994, the veteran reported that she had left knee pain.  In 
particular, she indicated that she had a constant ache and 
that she had popping especially when using stairs and 
engaging in side to side motion.  Physical examination 
revealed that the range of motion for the left knee was 10 to 
120 degrees.  There was instability to valgus and varus 
stress.  The Lachman test was positive, but the posterior 
drawer test was negative.  There was also patellar tracking.  
The assessment was left patellar lateral tracking with a lack 
of full extension and some laxity.  It was noted that 
physical therapy was needed for range of motion and strength 
and that a patellar sleeve brace was necessary.  In April 
1994, the veteran underwent a physical therapy initial 
evaluation.  She reported that she had difficulty with 
strength along with pain and trouble straightening her left 
knee.  Physical examination revealed that the veteran 
ambulated independently with an antalgic gait and no 
assistive device.  Range of motion testing revealed that she 
lacked 10 degrees of terminal extension in the left knee.  
Her left knee strength was 3+/5.  In May 1994, it was noted 
that the goals of physical therapy were not achieved because 
the veteran did not participate in therapy or reschedule her 
canceled appointments.  In June 1994, the veteran complained 
of an increase in pain in the left knee but with a decrease 
in instability.  Physical examination of the left knee 
revealed no effusion or erythema.  2+ quadriceps atrophy was 
present.  The range of motion was zero to 130 degrees.  No 
medial collateral ligament instability was present; the 
drawer sign and pivot shift test were both negative.  The 
Lachman test had a solid end point.  X-rays revealed no 
abnormalities except for retained hardware.  The diagnostic 
impression was mechanical patellofemoral joint pain of the 
left knee associated with an old anterior collateral ligament 
injury/reconstruction.

At a December 1994 hearing held at the RO in Albuquerque, New 
Mexico, the veteran testified that she had to quit a job at a 
health food store because it was too painful to stand.  She 
said that she had instability and pain in her left knee.  
Transcript.

In 1995, the veteran received treatment for her left knee at 
a VA medical center on an outpatient basis.  In January 1995, 
the assessment was left knee pain.  In April 1995, the 
veteran reported that her left knee was painful under the 
patella when walking and that she had swelling in that knee.  
She denied instability and locking of the knee.  On 
examination of the left knee, there was no effusion but there 
was tenderness in the infrapatellar area.  The range of 
motion was zero to 120 degrees, with pain.  There was no 
medial collateral ligament or lateral collateral ligament 
laxity.  The Lachman test and pivot shift test were both 
positive.  There was quadriceps tightness, but no hamstring 
tightness.  X-rays of the left knee revealed no evidence of 
fracture, dislocation, or joint effusion.  The soft tissues 
were unremarkable.  The radiographic impressions were status 
post left patellar tendon relocation procedure and no 
evidence of an acute injury.  The clinical diagnoses were 
infrapatellar tendonitis and loose anterior cruciate ligament 
repair with positive pivot shift and atrophy about the 
quadriceps.  

VA medical records reveal that, in September 1996, the 
veteran reported that her left knee pain was intermittent.  
Physical examination revealed that extension in the left knee 
was limited to approximately 10 to 15 degrees.  She had left 
quadriceps atrophy along with intermittent pain and stiffness 
in the left iliotibial band and the patellar tendons.  A 
magnetic resonating imaging (MRI) scan of the left knee was 
performed, but with somewhat limited results due to the prior 
anterior cruciate ligament reconstruction.  The impression 
was that the imaged anterior cruciate ligament appeared 
normal and that there was a degenerative signal in the 
posterior horn of the medial meniscus, but without evidence 
of a meniscal tear.  

From December 1997 to June 1998, the veteran was treated for 
her left knee disorder at a VA medical center on an 
outpatient basis.  In December 1997, it was noted that the 
veteran had persistent left knee pain.  In February 1998, 
when she was seen by a Dr. Tucker, she reported that using 
stairs exacerbated her left knee pain.  She denied giving way 
or locking of the knee but indicated that it tended to lock 
in a fixed position.  She noted that her symptoms had been 
worsening for the past six months.  Physical examination 
revealed left quadriceps atrophy, and marked tenderness over 
the inferior pole of the patella.  The McMurray test was 
normal.  The Lachman test on the left revealed a slightly 
increased translation compared to the right, but with an 
excellent end point.  She had a mild pivot glide, a Grade I 
shift.  The posterior drawer test was normal.  The assessment 
was anterior knee pain secondary to quadriceps atrophy.  In 
May 1998, the veteran reported increased pain.  When she was 
afforded a physical examination in June 1998, she indicated 
that pain was constant and alleviated by Tylenol 3.  Physical 
examination revealed pain on the drawer and McMurray tests.  
There were little to no effusion and no signs of arthritis.  
The assessment was pain secondary to status post anterior 
cruciate ligament repair.

The veteran was afforded a VA examination on December 17, 
1998.  She reported daily left knee pain that was worse when 
standing for a long period of time.  The veteran indicated 
that she had problems climbing stairs and that she felt that 
her knee was unstable.  She noted that she wore a brace and 
that the knee still felt like it was giving way.  The veteran 
reported that she no longer competed in aggressive sports and 
that she swam.  She also indicated that she was a student.  
On physical examination range of motion of the left knee was 
15 to 90 degrees.  There were 2+ laxity to varus stress and 
3+ laxity on Lachman examination.  She had a significant 
amount of pain.  There was approximately two centimeters of 
left quadriceps atrophy, fasciculations when she attempted to 
hold a straight leg raise, and anterior knee pain.  X-rays 
revealed an osteochondral loose body anterior to the 
intercondylar tibial eminences and no evidence of 
degenerative joint disease.  The clinical impression was that 
the veteran had an anterior cruciate ligament deficient left 
knee.  

With regard to functional impairment, the examiner noted that 
the veteran was unable to compete in active sports but was 
able to swim, and that because of pain, she had difficulty 
standing for long periods and climbing stairs.  It was also 
noted that the veteran had a sense of weakness that was 
demonstrable on examination.  Because of a 15-degree flexion 
contracture, her knee could not be straightened out.  
Therefore, her quadriceps would be overworked during regular 
walking and standing exercises, which would lead to 
fatigability and anterior knee pain.  The examiner noted that 
the veteran had incoordination because of a ligamentously 
incompetent knee and that the incoordination would worsen 
with prolonged standing, resulting in fatiguing of the 
muscles, especially during exacerbations.  The examiner noted 
that all of these problems would cause an additional 
functional loss, but that it was unlikely it would cause an 
additional amount of functional loss with regard to range of 
motion.  Specifically, the problems would cause additional 
pain, feelings of instability, and weakness in the muscle.

In a May 1999 rating decision, a 30 percent disability rating 
for the left knee disorder was granted under Diagnostic Code 
5257, effective December 17, 1998, the date of the latest VA 
examination.


Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (1999), which require the evaluation of the complete 
medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the rule of Francisco is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  38 C.F.R. § 4.45.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court"), has held that where evaluation 
is based on limitation of motion, the question of whether 
pain and functional loss are additionally disabling must be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45.   38 C.F.R. §§ 4.40 and 4.45 do not 
apply when a veteran's disability is rated under Diagnostic 
Code 5257, a code which is not predicated on loss of range of 
motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

For limitation of motion of the leg, a zero percent rating is 
warranted for either limitation of flexion to 60 degrees or 
for limitation of extension to 5 degrees.  Limitation of 
flexion to 45 degrees and limitation of extension to 10 
degrees each warrant a 10 percent rating.  Limitation of 
flexion to 30 degrees and limitation of extension to 15 
degrees each warrant a 20 percent rating.  A 30 percent 
evaluation is warranted for either limitation of flexion to 
15 degrees or limitation of extension to 20 degrees.  A 40 
percent disability rating requires limitation of extension to 
30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  
The normal range of motion for a knee is flexion to 140 
degrees and extension to zero degrees.  38 C.F.R. § 4.71, 
Plate II.

For other impairment of the knee, a 10 percent evaluation 
requires slight recurrent subluxation or lateral instability.  
Moderate recurrent subluxation or lateral instability of the 
knee warrants a 20 percent rating, while a 30 percent 
evaluation requires a severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Analysis

For the period from October 29, 1992, to December 16, 1998, 
the veteran's left knee disorder was rated as 20 percent 
disabling under Diagnostic Code 5257.  That diagnostic code 
is not predicated on loss of range of motion.  Therefore, 
38 C.F.R. §§ 4.40 and 4.45 do not apply when evaluating the 
veteran's claim under that particular diagnostic code.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).  

Although the veteran was noted to have anterior laxity of the 
left knee on the February 1993 VA examination, it was 
characterized as only mild.  In March 1994, there was 
instability to valgus and varus stress, assessed by the 
examiner as "some" laxity in the left knee.  However, in 
June 1994, no medial collateral ligament instability was 
present and the drawer sign and pivot shift test were both 
negative.  When the veteran was seen in April 1995, she was 
noted to have no medial collateral ligament or lateral 
collateral ligament laxity, and the diagnoses were 
infrapatellar tendonitis and loose anterior cruciate ligament 
repair with positive pivot shift and atrophy about the 
quadriceps.  A physical examination in February 1998 revealed 
normal McMurray and drawer test results and the assessment 
was anterior knee pain secondary to quadriceps atrophy.  In 
June 1998, a physical examination revealed that the drawer 
and McMurray tests caused pain, and the assessment was pain 
secondary to status post anterior cruciate ligament repair.  

As reflected by the medical evidence, the veteran was not 
shown to have severe recurrent subluxation or lateral 
instability prior to December 17, 1998.  In fact on those 
occasions when instability was shown it was not described as 
severe.  In any event the preponderance of the competent and 
probative evidence shows no more than moderate left knee 
impairment prior to December 17, 1998, thereby warranting no 
more than a 20 percent rating from October 29, 1992, to 
December 16, 1998, under Diagnostic Code 5257.  

In addition, the veteran is not entitled to a higher rating 
under either Diagnostic Code 5260 (limitation of flexion of 
the leg) or Diagnostic Code 5261 (limitation of extension of 
the leg).  A 30 percent evaluation is warranted for either 
limitation of flexion to 15 degrees or limitation of 
extension to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261.  In March 1994, the veteran had 120 degrees of 
flexion and lacked 10 degrees of extension.  In April 1994, 
it was again noted that the veteran lacked 10 degrees of 
terminal extension of the left knee.  However, in June 1994 
range of motion had improved and was from zero to 130 
degrees.  In April 1995 the veteran had full extension and 
120 degrees of flexion but with pain.  On a September 1996 
examination, extension of the left knee was limited to 
approximately 10 to 15 degrees.  Thus, during this period the 
requirements for a compensable rating for limitation of 
flexion under Diagnostic Code 5260 were never met and, for 
the most part, rating the knee on the basis of limitation of 
extension would have warranted no more than 10 percent and at 
times zero percent.  Only once, in September 1996, was the 
left knee shown to extend to approximately 10 to 15 degrees, 
conceivably warranting a 20 percent rating under Code 5261.  
Thus, even with consideration of 38 C.F.R. §§ 4.40 and 4.45, 
the evidence does not show entitlement to a higher rating for 
the veteran's left knee disorder for the period from October 
29, 1992, to December 16, 1998, based on limitation of 
motion.  

For the period since December 17, 1998, the veteran's left 
knee disorder has been rated as 30 percent disabling under 
Diagnostic Code 5257, which is the maximum rating under that 
code.  A 30 percent disability rating is also the maximum 
rating under Diagnostic Code 5261 (limitation of flexion of 
the leg).  A 40 percent disability rating requires limitation 
of extension to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.  On the December 1998 VA examination, the range of 
motion in the left knee was 15 to 90 degrees.  Thus, the 
requirements for a compensable rating based on limitation of 
flexion still were not met and no more than 20 percent would 
have been warranted based on limitation of extension.  With 
regard to functional impairment, the examiner noted that the 
veteran was unable to compete in active sports, but that she 
was able to swim.  Because of pain, she had difficulty 
standing for long periods of time and climbing stairs.  The 
examiner indicated that the veteran's quadriceps would be 
overworked during regular walking and standing exercises 
because of the flexion and this would lead to fatigability 
and anterior knee pain.  The examiner also noted that the 
veteran had incoordination that would worsen with prolonged 
standing situations, resulting in fatiguing of the muscles, 
especially during exacerbations.  However, while opining that 
all of these problems would cause an additional functional 
loss, the examiner found it was unlikely that there would be 
additional functional loss with regard to range of motion.  
Rather, there would be some additional pain, feelings of 
instability, and weakness in the muscle.  Thus, even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45, the veteran 
would not be entitled to a higher rating for her left knee 
disorder based on limitation of motion.  In any event, her 
rating from December 16, 1968 has been the maximum schedular 
rating provided under Code 5257 and the maximum provided for 
limitation of knee flexion.  Since her actual limitation of 
extension would warrant no more than 20 percent if the knee 
disability were rated under Code 5261, no more than the 
current 30 percent rating would be warranted even if any 
additional functional impairment were to be rated as 
limitation of extension. 

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), including 38 C.F.R. § 4.10 (1999), whether or 
not they were raised by the veteran, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, the 
Board finds no basis upon which to assign a higher disability 
evaluation.  The Board has also considered the holdings in 
VAOGCPREC 23-97 and 9-98.  In these two opinions, the General 
Counsel held that a separate rating based on limitation of 
motion may be awarded for arthritis when a knee disability is 
rated under the provisions of Diagnostic Code 5257, as the 
veteran's is.  However, in this case the medical evidence 
shows that the veteran does not have arthritis in the left 
knee, so a separate rating for arthritis based on limitation 
of motion is not warranted.  





Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  That regulation provides that, in 
exceptional circumstances an extraschedular evaluation will 
be assigned if the case presents an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization such as to render impractical the application 
of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

At her hearing in December 1994, the veteran testified that 
her left knee disability affected her ability to obtain and 
retain employment.  She testified that while living in a 
different state she had worked in a health food store and had 
had to leave that job due to pain from standing.  When asked 
whether she had tried more sedentary employment, she 
indicated that she had not done so recently, that she was 
currently unemployed, and that she was getting ready to 
relocate to another state.  The record further reflects that 
the veteran is currently a student and also has a right knee 
disorder.  The evidence does not show that the veteran's left 
knee disorder presents an unusual disability picture.  There 
is no evidence that the left knee has required frequent 
periods of hospitalization or that it has resulted in marked 
interference with employment.  The fact that the veteran may 
not be suited to a sales job requiring long periods of 
standing is not an unusual consequence of a knee disability 
that is sufficiently disabling to warrant a 30 percent 
rating.  In that regard, it must be noted that she also has a 
nonservice-connected right knee disorder.  Thus, the evidence 
does not show an unusual disability picture rendering 
impractical the use of the regular schedular standards.


ORDER

An evaluation in excess of 20 percent from October 29, 1992, 
to December 16, 1998, for status post anterior cruciate 
ligament reconstruction of the left knee is denied.

An evaluation in excess of 30 percent, from December 17, 
1998, for status post anterior cruciate ligament 
reconstruction of the left knee is denied.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

